DETAILED ACTION
Specification
The after final amendment to the Specification filed on May 07, 2021 has been entered. 

Reasons for Allowance
Claims 1, 3-6, 8, 9, 13, 14, 10, 15-18, 12, 19-22 are allowed over the prior art of record as amended in the response filed on May 7, 2021.

The following is an examiner’s statement of reasons for allowance: The closest prior art of records fail to teach that: receive previously acquired object data of the region of interest of the object; receive intervention image data from a live intervention image of the region of interest from the X-ray acquisition device during the intervention procedure, wherein the intervention image data comprises intervention device information of an intervention device positioned in the region of interest; receive a configuration reference map from a configuration reference map database, wherein the configuration reference map comprises: (i) reference object information of a reference object and (ii) reference intervention device information of a reference intervention device inside the reference object; perform a first registration to match the intervention device information to the reference intervention device information in the configuration reference map to yield a matched configuration reference map registration; perform a second registration to match the object data with the reference object information of the matched configuration reference map to yield an object data registration; and combine the matched configuration reference map registration and the object data registration to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792.  The examiner can normally be reached on Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BO JOSEPH PENG/Primary Examiner, Art Unit 3793